Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 8, 2020.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00774-CR



                       IN RE ROLAND RAMOS, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                122nd District Court
                             Galveston County, Texas
                         Trial Court Cause No. 98CR0766

                          MEMORANDUM OPINION

      On November 12, 2020, relator Roland Ramos filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to reverse an alleged order of the trial
court that allegedly improperly cumulated his sentences for his criminal
convictions.1

        Relator’s petition does not comply with the rules regarding a proper record
in an original proceeding. Tex. R. App. P. 52.3(j), 52.3(k)(1), 52.7(a); see In re
Hughes, 607 S.W.3d 136, 137–38 (Tex. App.—Houston [14th Dist.] 2020, orig.
proceeding). While lack of such a record normally would leave the court with
nothing before it on which to base a ruling, in this original proceeding we can take
judicial notice of our opinion and judgment in Ramos v. State, No. 14-99-01197-
CR, 2001 WL 1287359 (Tex. App.—Houston [14th Dist.] Oct. 25, 2001, pet.
ref’d) (not designated for publication).2 Relator was charged by three indictments
with aggravated sexual assault of a child, J.A., in cause number 98CR0765;
another aggravated sexual assault of the same child, J.A., in cause number
98CR0767; and indecency with a child, V.R., in cause number 98CR0766. Id. A
jury found appellant guilty of all three charges and sentenced appellant to thirty
years’ confinement for the aggravated sexual assault of J.A., twenty-five years'
confinement for the additional aggravated sexual assault of J.A., and fifteen years’
confinement, for his acts of indecency with V.R.. Id. The trial court ordered the
sentences in cause numbers 98CR0765 and 98CR0767 to run concurrently;
however, the sentence in cause number 98CR0766, which involved a different
victim, was ordered to commence after completion of the sentences in cause


        1
          Relator also filed a motion for leave to file an application for writ of mandamus, which is no
longer required by the Texas Rules of Appellate Procedure.
        2
          An appellate court may take judicial notice of its own records in the same proceedings involving
the same parties. See In re Chaumette, 456 S.W.3d 299, 303 n.2 (Tex. App.—Houston [1st Dist.] 2014,
orig. proceeding); Douglas v. Am. Title Co., 196 S.W.3d 876, 878 n.1 (Tex. App.—Houston [1st Dist.]
2006, no pet.).
                                                    2
numbers 98CR0765 and 98CR0767. Id. Relator appealed and our court issued an
opinion and a judgment affirming the judgment of the trial court. Id.

      The Texas Court of Criminal Appeals, however, has jurisdiction in final
post-conviction habeas corpus proceedings. Tex. Code Crim. Proc. art. 11.07; see
also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991)
(orig. proceeding) (by granting writ of mandamus to vacate judgment of
conviction, court of appeals usurped exclusive authority of Court of Criminal
Appeals to grant post-conviction relief). If an habeas-corpus applicant finds it
necessary to complain about an action or inaction of the convicting court, the
applicant may seek relief from the Texas Court of Criminal Appeals. In re McAfee,
53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). This
court lacks jurisdiction over relator’s complaints regarding his conviction that our
court affirmed in 2001. See In re Crum, No. 04-20-00101-CR, 2020 WL 1159052,
at *1 (Tex. App.—San Antonio Mar. 11, 2020, orig. proceeding) (per curiam)
(mem. op., not designated for publication) (dismissing relator’s petition for writ of
mandamus because the court lacked jurisdiction over relator’s complaints
regarding his 2012 conviction).

      There is nothing relator could include in an amended record that would alter
the conclusion that this court has no subject-matter jurisdiction in light of this
court’s taking judicial notice of our previous opinion and judgment. Accordingly,
we dismiss this proceeding for want of jurisdiction.


                                       PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).
                                         3